RESOLUCIÓN
El 12 de octubre de 2014, el Servicio Nacional de Meteorología emitió una vigilancia de huracán y aviso de tormenta tropical debido al paso de la tormenta Gonzalo. Por tal razón, se decretó el cierre de los tribunales en las regiones judiciales de Fajardo y Humacao el martes 14 de octubre de 2014.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o reglamentos a los procedimientos y trámites judiciales de los casos y asuntos que deben celebrarse en las regiones judiciales de Fajardo y Humacao, se aplicará los dispuesto en los Artículos 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerará el 14 de octubre de 2014 como si fuera día feriado en las mencionadas regiones *791judiciales. Los términos que venzan ese día respecto a dichos casos y asuntos se prorrogarán hasta el próximo día laborable, 15 de octubre de 2014.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo